              Case 18-29583                 Doc      Filed 09/29/20         Entered 09/29/20 15:59:08                          Desc Main
 Fill in this information to identify the case:          Document           Page 1 of 6

 Debtor 1              Michael W. Peterson
                       __________________________________________________________________

 Debtor 2                Delia Peterson
                        ________________________________________________________________
 (Spouse, if filing)

                                         Northern
 United States Bankruptcy Court for the: ______________________              IL
                                                                District of __________
                                                                             (State)
 Case number            18-29583
                        ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                               U.S. Bank Trust National Assocoation As
                   Trustee of Bungalow Series IV Trust
 Name of creditor: _______________________________________                                                           10
                                                                                         Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                                  Date of payment change:
 identify the debtor’s account:                          5176____ ____ ____
                                                         ____                            Must be at least 21 days after date       11        2020
                                                                                                                                   ____/____/_____
                                                                                                                                        01
                                                                                         of this notice


                                                                                         New total payment:                          2,077.05
                                                                                                                                   $ ____________
                                                                                         Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
      q    No
      q    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                             840.89
                   Current escrow payment: $ _______________                           New escrow payment:           725.51
                                                                                                                   $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      q    No
      q    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         _______________%                     New interest rate:          _______________%

                   Current principal and interest payment: $ _______________           New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      q    No
      q    Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                         New mortgage payment: $ _______________


Official Form 410S1                                          Notice of Mortgage Payment Change                                              page 1
            Case 18-29583                      Doc          Filed 09/29/20            Entered 09/29/20 15:59:08                     Desc Main
                                                                Document              Page 2 of 6

Debtor 1         Michael W. Peterson
                 _______________________________________________________                                               18-29583
                                                                                                Case number (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     q     I am the creditor.

     q
     X     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û_____________________________________________________________
  /s/ Michelle Ghidotti
     Signature
                                                                                                Date    09/29/2020
                                                                                                        ____/_____/________




 Print:             Michelle Ghidotti
                    _________________________________________________________                   Title   AUTHORIZED AGENT
                                                                                                        ___________________________
                    First Name                      Middle Name          Last Name



 Company            Ghidotti Berger LLP.
                    _________________________________________________________



 Address            1920 Old Tustin Ave.
                    _________________________________________________________
                    Number                 Street

                    Santa Ana, CA 92705
                    ___________________________________________________
                    City                                                 State       ZIP Code



 Contact phone       949
                    (______) _____– 2010
                             427 _________                                                            bknotifications@ghidottiberger.com
                                                                                                Email ________________________




Official Form 410S1                                                    Notice of Mortgage Payment Change                                           page 2
              Case 18-29583               Doc       Filed 09/29/20 Entered 09/29/20 15:59:08 Desc Main
                                                        Document        Page 3 of 6
                                                          SN Servicing Corporation          Final
                                                     323 FIFTH STREET
                                                    EUREKA, CA 95501
                                                 For Inquiries: (800) 603-0836
                                     Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: September 09, 2020

     DELIA PETERSON                                                                                                     Loan:
     MICHAEL W PETERSON
     C/O ADRIAN E MAZAR                                                                      Property Address:
     77 W WASHINGTON ST STE 1313                                                             6149 NORTH KILBOURN AVENUE
     CHICAGO IL 60602                                                                        CHICAGO, IL 60646



                                                Annual Escrow Account Disclosure Statement
                                                             Account History

     This is a statement of actual activity in your escrow account from July 2020 to Oct 2020. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:      Effective Nov 01, 2020:                  Escrow Balance Calculation
 Principal & Interest Pmt:                1,163.35               1,351.54 **                Due Date:                                       Aug 01, 2020
 Escrow Payment:                            840.89                 725.51                   Escrow Balance:                                   (1,625.85)
 Other Funds Payment:                         0.00                    0.00                  Anticipated Pmts to Escrow:                        2,522.67
 Assistance Payment (-):                      0.00                    0.00                  Anticipated Pmts from Escrow (-):                       0.00
 Reserve Acct Payment:                        0.00                    0.00                  Anticipated Escrow Balance:                          $896.82
 Total Payment:                            $2,004.24                  $2,077.05

     ** The terms of your loan may result in changes to the monthly principal and interest payments during the year.

                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                                 Starting Balance                    0.00     (10,079.88)
     Jul 2020                        (629.09)                               *                                        0.00     (10,708.97)
     Jul 2020                      11,755.08                                *    Escrow Only Payment                 0.00       1,046.11
     Jul 2020                                                      3,302.26 *    County Tax                          0.00      (2,256.15)
     Aug 2020                       1,169.39                                *    Escrow Only Payment                 0.00      (1,086.76)
     Aug 2020                         840.65                                *                                        0.00        (246.11)
     Aug 2020                                                      1,169.39 *    Forced Place Insur                  0.00      (1,415.50)
     Aug 2020                                                      1,051.00 *    Homeowners Policy                   0.00      (2,466.50)
     Sep 2020                          840.65                               *                                        0.00      (1,625.85)
                                                                                 Anticipated Transactions            0.00      (1,625.85)
     Sep 2020                     1,681.78                                                                                         55.93
     Oct 2020                       840.89                                                                                        896.82
                          $0.00 $16,499.35              $0.00     $5,522.65

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.


     Last year, we anticipated that payments from your account would be made during this period equaling 0.00. Under
     Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
     account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
     silent on this issue.




                                                                                                                                            Page 1
          Case 18-29583              Doc       Filed 09/29/20        Entered 09/29/20 15:59:08 Final
                                                     SN Servicing Corporation                    Desc Main
                                                   Document          Page   4 of
                                                    For Inquiries: (800) 603-0836
                                                                                 6
                                 Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: September 09, 2020

 DELIA PETERSON                                                                                                  Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                               896.82        1,371.87
Nov 2020               685.92                                                                         1,582.74        2,057.79
Dec 2020               685.92                                                                         2,268.66        2,743.71
Jan 2021               685.92                                                                         2,954.58        3,429.63
Feb 2021               685.92                                                                         3,640.50        4,115.55
Mar 2021               685.92         3,877.81           County Tax                                     448.61          923.66
Apr 2021               685.92                                                                         1,134.53        1,609.58
May 2021               685.92                                                                         1,820.45        2,295.50
Jun 2021               685.92                                                                         2,506.37        2,981.42
Jul 2021               685.92                                                                         3,192.29        3,667.34
Aug 2021               685.92        3,302.26            County Tax                                     575.95        1,051.00
Sep 2021               685.92        1,051.00            Homeowners Policy                              210.87          685.92
Oct 2021               685.92                                                                           896.79        1,371.84
                    $8,231.04       $8,231.07

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
 Your escrow balance contains a cushion of 685.92. A cushion is an additional amount of funds held in your escrow
 balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
 Federal law, your lowest monthly balance should not exceed 1,371.85 or 1/6 of the anticipated payment from the account,
 unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
 this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is 896.82. Your starting
balance (escrow balance required) according to this analysis should be $1,371.87. This means you have a shortage of 475.05.
This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to collect it over 12
months.

We anticipate the total of your coming year bills to be 8,231.07. We divide that amount by the number of payments expected during
the coming year to obtain your escrow payment.




                                                                                                                                    Page 2
             Case 18-29583           Doc      Filed 09/29/20Paying
                                                               Entered    09/29/20 15:59:08 Desc Main
                                                                   the shortage: If your shortage is paid in full, your new
    New Escrow Payment Calculation                Document monthly
                                                                Page    5 of 6 be $2,037.46 (calculated by subtracting the
                                                                    payment will
    Unadjusted Escrow Payment                       685.92
                                                                 Shortage Amount to the left and rounding, if applicable). Paying the
    Surplus Amount:                                   0.00
                                                                 shortage does not guarantee that your payment will remain the same, as
    Shortage Amount:                                 39.59
                                                                 your tax or insurance bills may have changed. If you would like to pay
    Rounding Adjustment Amount:                       0.00
                                                                 the shortage now, please pay the entire amount of the shortage before
    Escrow Payment:                                $725.51
                                                                 the effective date of your new payment. To ensure that the funds are
                                                                 posted to your account correctly, please notify your asset manager that
                                                                 you are paying the shortage.

   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
or return in the self-addressed envelope.




                                                                                                                            Page 3
   Case 18-29583         Doc      Filed 09/29/20      Entered 09/29/20 15:59:08           Desc Main
                                      Document        Page 6 of 6


                                    CERTIFICATE OF SERVICE
      On September 29, 2020, I served the foregoing documents described as Notice of mortgage
payment change on the following individuals by electronic means through the Court’s ECF program:
COUNSEL FOR DEBTOR
Adrian E Mazar
amazar@matekmazarlaw.com

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
                                                          /s/ Maben May
                                                          Maben May

        On September 29, 2020, I served the foregoing documents described as Notice of mortgage
payment change on the following individuals by depositing true copies thereof in the United States mail
at Santa Ana, California enclosed in a sealed envelope, with postage paid, addressed as follows:
Debtor
Michael W. Peterson
6149 N Kilbourn Ave
Chicago, IL 60646

Delia Peterson
6149 N Kilbourn Ave
Chicago, IL 60646

Trustee
Tom Vaughn
55 E. Monroe Street, Suite 3850
Chicago, IL 60603

U.S. Trustee
Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
                                                         /s/ Maben May
                                                         Maben May
